UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-4984


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

SHAWN MANNING,

                 Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:09-cr-00158-MR-1)


Submitted:   August 25, 2011              Decided:   September 16, 2011


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank A. Abrams, LAW OFFICE OF FRANK ABRAMS, PLLC, Asheville,
North Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, Laura Ferris, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shawn       Manning     pled         guilty,       pursuant        to    a     plea

agreement, to possession with intent to distribute cocaine base,

oxycodone,     and    marijuana,      21    U.S.C.       §     841(a)(1),       (b)(1)(C),

(b)(1)(D) (2006); possession of a firearm during and in relation

to a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A) (2006);

and   possession      with    intent       to    distribute         cocaine        base   and

marijuana,     21    U.S.C.   §   841(a)(1),        (b)(1)(B).           He    received     a

total sentence of 120 months’ imprisonment.                         On appeal, Manning

challenges his convictions and sentence on the ground that he

was not competent to enter a guilty plea and that his trial

counsel was ineffective.           In light of these assertions, Manning

claims   the    magistrate        judge,     and    subsequently          the       district

court, committed plain error in accepting his plea.                            Finding no

error, we affirm.

           Because Manning did not move in the district court to

withdraw his guilty plea, any error in the Fed. R. Crim. P. 11

hearing is reviewed for plain error.                 United States v. Martinez,

277 F.3d 517, 525-26 (4th Cir. 2002).                    To establish plain error,

Manning must show: (1) there was an error; (2) the error was

plain;   and    (3)    the    error    affected          his    substantial          rights.

United States v. Olano, 507 U.S. 725, 732 (1993).                                   Even if

Manning makes this three-part showing, this Court may exercise

its   discretion      to   correct     the       error       only   if   it     “seriously

                                            2
affects the fairness, integrity or public reputation of judicial

proceedings.”        Id. at 736.

              “Before     a   court      may    accept     a   guilty    plea,       it   must

ensure      that    the   defendant       is    competent        to   enter    the    plea.”

United States v. Damon, 191 F.3d 561, 564 (4th Cir. 1999).                                 The

test for competency is “whether [the defendant] has sufficient

present ability to consult with his lawyer with a reasonable

degree of rational understanding ─ and whether he has a rational

as   well    as     factual    understanding          of   the    proceedings        against

him.”    Dusky v. United States, 362 U.S. 402 (1960).                          “As in any

criminal case, a competency determination is necessary only when

a    court    has     reason      to    doubt       the    defendant’s        competence.”

Godinez v. Moran, 509 U.S. 389, 401 n.13 (1993).                             Our review of

the record does not reveal a sound basis to question Manning’s

competency at the time of his plea hearing.                             Accordingly, we

find no error in the magistrate judge’s, and later the district

court’s,     acceptance        of   Manning’s        guilty      plea   as    knowing      and

voluntary.

              Manning      also        claims       counsel    was      ineffective        for

failing to request a competency hearing, to further advise him

concerning the effects of pleading guilty, and to vacate the

plea.    Claims of ineffective assistance of counsel are generally

not cognizable on direct appeal unless the record conclusively

establishes counsel’s “objectively unreasonable performance” and

                                                3
resulting prejudice.           United States v. Benton, 523 F.3d 424, 435

(4th    Cir.    2008).        To   allow    for    adequate     development       of   the

record, ineffective assistance claims should be pursued in a

motion filed pursuant to 28 U.S.C.A. § 2255 (West Supp. 2011).

United    States      v.    Baptiste,      596 F.3d 214,   216    n.1     (4th    Cir.

2010).      The      record    before      this    Court   does     not   conclusively

establish       ineffective        assistance      of    counsel.         We    therefore

decline to consider Manning’s ineffective assistance claims.

               We     therefore       affirm       Manning’s        convictions         and

sentence.       We dispense with oral argument because the facts and

legal    contentions        are    adequately      presented      in   the      materials

before    the       Court   and    argument      would   not    aid    the     decisional

process.

                                                                                 AFFIRMED




                                             4